Citation Nr: 0707718	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for Baker's cyst of the right knee.

2.  Entitlement to an initial compensable rating for post-
operative donor site scar, left thigh.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a gunshot wound to the right lower pelvic 
region with retained foreign body.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
September 1986.  Service from April 1972 to July 1983 is 
characterized as honorable service.  The remaining service is 
dishonorable for VA purposes.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision, in which the RO, 
in pertinent part, granted the veteran service connection for 
residuals, gunshot wound, right lower pelvic region with 
retained foreign body; Baker's cyst of the right knee; and 
post-operative donor site scar, left thigh, all with a 
noncompensable rating, effective October 14, 2000.  The 
veteran filed a notice of disagreement (NOD) in September 
2002, and the RO issued a statement of the case (SOC) in 
November 2002.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in January 
2003.

In September 2005, the RO increased the veteran's ratings for 
gunshot wound, right lower pelvic region with retained 
foreign body, and Baker's cyst of the right knee, each to 10 
percent, effective October 14, 2000.

In March 2006, the appellant testified at the RO during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge sitting in Washington, DC; a transcript of 
that hearing is of record.  The Board notes that there was a 
technical problem with the video equipment during the 
hearing, and the transmission was interrupted for 
approximately five minutes.  (See Transcript, page 7.)  As 
explained by the undersigned, the primary digital recorder 
continued to run through the interruption and for the 
remainder of the hearing after the transmission was 
established again.  The undersigned had turned off the backup 
cassette recorder during the interruption; however, and did 
not restart it.  Given that the primary digital recorder 
captured the remainder of the hearing, it does not appear 
that any significant amount of testimony was lost as a result 
of the technical difficulty.

Furthermore, during the March 2005 hearing, the veteran 
appeared with a representative from a Veterans Service 
Organization (VSO).  The representative explained that the 
veteran had just appointed the representative's organization 
to represent him with his appeal earlier that day, and that a 
signed VA Form 21-22 would be submitted after the hearing.  
The Board notes, however, that although the veteran submitted 
a signed VA Form 21-22, which was received by the RO in April 
2006, it appears that he appointed a different VSO.  This VSO 
is the veteran's recognized representative and is identified 
on the title page of this action.

In June 2006, the undersigned Acting Veterans Law Judge 
granted the motion of the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In June 2006, the Board remanded the claims on appeal to the 
RO for further development.  The RO completed all requested 
action and continued denial of the veteran's claims (as 
reflected in the November 2006 supplemental SOC (SSOC)) and 
returned the matters to the Board for further appellate 
consideration.

Because the claims on appeal involve a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has assigned higher initial ratings 
for residuals of a gunshot wound to the right lower pelvic 
region with retained foreign body, and Baker's cyst of the 
right knee during the pendancy of this appeal, as higher 
ratings are available, and the appellant is presumed to be 
seeking the maximum available benefit, the claims for higher 
ratings remain viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Baker's cyst of the right knee manifested with some 
effect on the veteran's daily activities, with full range of 
motion, no recurrent subluxation, and no instability.

3.  The postoperative donor site scar, left thigh, is not 
painful or tender, or poorly nourished with ulcerations; it 
is not unstable; it is associated with underlying soft tissue 
damage, but does not encompass an area in excess of 6 square 
inches (39 sq. cm.); and medical examination found no 
functional limitation attributable to the scar.

4.  Residuals of a gunshot wound to the right lower pelvic 
region with retained foreign body include pain, and decreased 
strength, with normal muscle function; scars related to the 
gunshot wound are not painful or tender, not poorly nourished 
with ulcerations, not unstable, do not encompass an area in 
excess of 6 square inches (39 sq. cm.), and medical 
examination found no functional limitation attributable to 
the scars.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for Baker's cyst of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5020, 5257, 5260, 5261 (2006).

2.  The criteria for an initial compensable rating for 
postoperative donor site scar, left thigh are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2006).

3.  The criteria for an initial rating in excess of 10 
percent for residuals of a gunshot wound to the right lower 
pelvic region with retained foreign body, involving Muscle 
Group XIX, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5319 (2006); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

As such, the Board notes that a post rating RO letter, dated 
in December 2005, provided the veteran the notice required 
under the VCAA and the implementing regulations.  The 
December 2005 letter notified the veteran that to support a 
claim for a higher rating, the evidence must show that his 
disabilities had become worse.  The letter also notified the 
veteran of what evidence, if any, was necessary to 
substantiate his claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  The letter also requested that the 
veteran submit any evidence in his possession that pertained 
to the claims.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Although the December 2005 RO letter was sent after the 
original adjudication of the veteran's claims, the Board 
finds that any delay in issuing section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and re-adjudicated after notice was 
provided (as reflected in the November 2006 SSOC).  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  Hence, the Board finds that any 
failure on VA's part in not completely fulfilling the VCAA 
notice requirements prior to the RO's initial adjudication of 
the claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 20 Vet. 
App. 537.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in a July 2006 RO letter.  As with the December 2005 
letter, addressed above, the veteran is not prejudiced by the 
timing of this notice.  In any event, the Board notes that, 
as the decision herein denies the claims for a higher rating, 
no disability rating or effective date is being, or is to be, 
assigned; hence, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining available post-service VA medical records.  In 
August 2002, June 2005, and October 2006, the veteran was 
afforded comprehensive VA examinations in connection with his 
claims, reports of which are of record.  A transcript of the 
veteran's March 2006 Board hearing also has been associated 
with the claims file.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's service medical records reveal that in March 
1974, the veteran sustained a gunshot wound (low velocity) to 
the right lower abdomen.  On admission to the hospital, the 
veteran had a slightly tense abdomen with a wound of entrance 
in the right lower quadrant, but no wound of exit.  Bowel 
sounds were hypoactive but present and the pulse in the right 
leg was palpable, but markedly decreased as compared to the 
left side.  Neurologic findings were normal.  X-ray of the 
abdomen revealed a large caliber distal bullet lying in the 
middle of the abdomen without apparent bony damage.  The 
veteran underwent surgery during which an exploratory 
laparotomy with end-to-end anastomosis of lacerated external 
iliac artery and vein was performed with a finding of a large 
retroperitoneal hematoma with perforation of the external 
iliac artery and vein by the bullet.  No attempt was made to 
find the bullet, which laid somewhere in the retroperitoneal 
space.  There was a contusion of the cecum but no actual 
perforation of the intestine anywhere.  The veteran was 
allowed to ambulate on the fifth post-operative day with 
circulation of the right lower extremity apparently quite 
good.  The veteran was discharged on the eighth hospital day.  
The final diagnoses were gunshot wound of the right lower 
abdomen; laceration of external iliac artery and vein; and 
contusion of the cecum and retroperitoneal hematoma.

In April 1974, the veteran was found to have decreased blood 
flow to the right leg following his gun shot wound.  A 
February 1975 record shows the same findings as the April 
1974 record with a provisional diagnosis of rule out vascular 
insufficiency right lower extremity.

The November 1975 Report of Medical Examination indicated the 
veteran had an abdominal midline lower scar and a right lower 
quadrant scar that was one centimeter.  His pulses were also 
absent on the right foot.

In March 1976, the veteran was diagnosed with claudication of 
the right thigh.  In June 1976, the diagnosis was rule out 
remedial vascular obstruction on the right.

In August 1977, it was noted that the veteran complained of a 
large lump at the back of his right knee for four days.

In September 1977, the veteran underwent a right external 
iliac endarterectomy and external iliac to common femoral 
bypass graft with contralateral saphenous vein.  The final 
diagnosis was right external artery stenosis, post traumatic.

A March 1981 Report of Medical Examination indicated the 
veteran had a six inch scar on his mid abdomen and a scar on 
his left medial thigh for artery bypass in 1978.

A September 1981 record shows the veteran had a mass on his 
right knee.  An October 1981 arthrogram of the right knee 
revealed a very small Baker's cyst.

A June 1986 Report of Medical Examination revealed the 
veteran had scars from previous surgery.  In addition a cyst 
was found behind his right knee.  The veteran was noted to be 
status post abdomen and right vascular surgery for gun shot 
wound.  He was also shown to have a right popliteal fossa 
cyst.

In August 2002, the RO granted service connection for the 
veteran's residuals of gunshot wound of the right lower 
pelvic region with retained foreign body; Baker's cyst of the 
right knee; and post-operative donor site scar, left thigh.  
The veteran requests initial higher ratings from the grant of 
service connection.

A.  Baker's Cyst of Right Knee

The veteran's Baker's cyst of the right knee has been rated 
analogously to synovitis under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5020 (2006).  Synovitis is rated 
based on limitation of motion of the affected parts, as 
arthritis, degenerative.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows: with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted; with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation (the maximum allowable) if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5260 (2006).

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
or a 40 percent evaluation if extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5261 (2006).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257 
(2006).

Under 38 C.F.R. § 4.14, the evaluation of the same disability 
under various diagnoses is to be avoided, however, the 
regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

VA's General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, the General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of 
the leg) and DC 5261 (limitation of extension of the leg) may 
be assigned for disability of the same joint.  VAOPGCPREC 9- 
2004; 69 Fed. Reg. 59,990.

After consideration of the above-noted rating criteria, the 
Board finds that an initial rating in excess of 10 percent 
for the veteran's Baker's cyst of the right knee is not 
warranted.

In this regard, the August 2002 VA examination report 
revealed a palpable Baker's cyst in the popliteal space of 
the right knee.  There was no effusion of the knee and there 
was full range of motion of the right knee.  There was no 
crepitus.

A June 2005 VA examination report reveals that the veteran 
was able to stand more than one hour, but not more than three 
hours.  He was able to walk three miles.  There was no 
stiffness, weakness, episodes of dislocation or subluxation, 
locking episodes, effusion flare-ups of joint disease, or 
inflammation.  The condition did not affect the motion of one 
or more joints.  Physical examination revealed no evidence of 
abnormal weight bearing.  Range of motion testing of the 
right knee revealed flexion to 140 degrees with no additional 
limitation of motion on repetitive use.  Extension showed 
full range of motion with no additional limitation of motion 
on repetitive use.  There was no joint ankylosis.  There was 
no instability, no patellar abnormality, no meniscus 
abnormality, and no grinding or clicks or snaps.  Range of 
motion in extension was tested against gravity and revealed 
full range of motion with no additional limitation of motion 
on repetitive use.  X-ray of the right knee was normal.  
There were shown to be some effects of the veteran's right 
knee Baker's cyst on his daily activities, mainly in 
exercise, sports, recreation, chores, shopping, and 
traveling.  The examiner opined that the veteran's Baker's 
cyst might cause decreased range of motion and increased 
pain.

In October 2006, the veteran underwent a VA examination.  It 
was noted that the veteran's Baker's cyst affected motion of 
the veteran's right knee.  Range of motion in flexion of the 
right knee against gravity was to 140 degrees with no pain.  
There was no additional limitation of motion on repetitive 
use.  There was also full range of motion in extension of the 
right knee against gravity with no additional limitation of 
motion on repetitive use.  There was no joint ankylosis.  X-
rays of the knee revealed a normal right knee.  The examiner 
was unable to estimate the range of motion, amount of pain, 
or functional capacity during a flare-up without resorting to 
speculation.

The Board notes that flexion of the veteran's right knee was 
not limited to 30 degrees or less, which is required for a 
rating in excess of 10 percent.  38 C.F.R. § 4.71a, DC 5260 
(2006).  In addition, extension was not limited to 15 degrees 
or more, which is required for a rating in excess of 10 
percent using 38 C.F.R. § 4.71a, DC 5261 (2006).  In this 
regard, the veteran was found to have full range of motion of 
the right knee.  Considering all other applicable diagnostic 
codes for disabilities of the knee, the Board finds that no 
other diagnostic code would allow for a higher rating.  As 
such, the veteran was not found to have ankylosis of the 
right knee; he was not found to have any instability or 
recurrent subluxation of the right knee; he did not have any 
dislocation of the cartilage with episodes of locking, pain, 
and effusion into the joint; and he had no impairment of the 
tibia or fibula.  38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 
5262 (2006).  Finally, 38 C.F.R. § 4.71a, DCs 5259, 5263 
(2006) only provide a 10 percent rating and would not allow 
for a rating in excess of 10 percent.

As the veteran's Baker's cyst of the right knee does not meet 
the criteria for a rating in excess of 10 percent, the Board 
finds that a rating in excess of 10 percent is not warranted.

B.  Post-operative Donor Site Scar

The diagnostic codes pertaining to rating skin disorders were 
revised during the pendency of this appeal, effective August 
30, 2002.  The pertinent rating criteria for the period 
October 14, 2000, to August 29, 2002, for the veteran's 
disability are as follows:

Scars that are superficial, poorly nourished, and with 
repeated ulceration warrant a 10 percent rating under 38 
C.F.R. § 4.118, Diagnostic Code 7803 (effective prior to 
August 30, 2002).

Scars that are superficial, and tender and painful upon 
examination warrant a 10 percent rating under 38 C.F.R. § 
4.118, Diagnostic Code 7804 (effective prior to August 30, 
2002).

Other scars are rated on limitation of function of the 
affected part according to 38 C.F.R. § 4.118, Diagnostic Code 
7805 (effective prior to August 30, 2002).

After consideration of the above-noted criteria and after 
careful review of the medical evidence of record, the Board 
finds that the veteran's post-operative donor site scar, left 
thigh does not warrant a compensable evaluation.  In this 
regard, the Board notes that the August 2002 VA examiner 
found the veteran's scar on the left thigh to be 15 
centimeters.  There are no other findings related to the 
veteran's post-operative donor site scar, left thigh for the 
period October 14, 2000, to August 29, 2002.  Therefore, 
there are no findings of a scar that was poorly nourished, 
with repeated ulceration, was tender or painful on 
examination, or that limited function of the veteran's left 
thigh.  Hence, a compensable rating is not warranted for the 
period October 14, 2000, to August 29, 2002.  38 C.F.R. § 
4.118, DCs 7803, 7804, 7805 (effective prior to August 30, 
2002).

The pertinent rating criteria in effect for disabilities of 
the skin after the August 30, 2002 amendments are as follows:

Scars, other than of the head, face or neck, that are deep 
(one associated with underlying soft tissue damage) or that 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas exceeding 6 square inches (39 
sq. cm.).  A 20 percent rating is warranted when the area or 
areas exceeds 12 square inches (77 sq. cm.).  A 30 percent 
rating requires an area or areas exceeding 72 square inches 
(465 sq. cm.), while a 40 percent rating requires an area or 
areas exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 
4.118, DC 7801 (2006).
 
Scars, other than of the head, face or neck, that are 
superficial (one not associated with underlying soft tissue 
damage) and that do not cause limited motion warrant a 10 
percent rating when the scars cover an area or areas of 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
DC 7802 (2006).

For a superficial unstable scar (characterized by a frequent 
loss of skin covering the scar), or a superficial scar that 
is painful on examination, a 10 percent rating is warranted.  
38 C.F.R. § 4.118, DCs 7803, 7804 (2006).

All other scars are rated on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, DC 7805 (2006).

A June 2005 VA examination report only evaluated the 
veteran's nonservice-connected scar located on his right 
medial thigh.  As noted above, the veteran's service-
connected disability is his post-operative donor site scar, 
left thigh.

In October 2006, the veteran underwent a VA examination.  The 
veteran was noted to have a scar on his left lower extremity 
at the left groin graft donor site.  The width of the scar 
was 1 centimeter and the length was 18 centimeters.  He was 
noted to have no pain at the site of the scar.  There was no 
tenderness on palpation and no adherence to underlying 
tissue.  There was underlying soft tissue damage; however, 
there was no skin ulceration or breakdown over scar.  The 
diagnosis was simple, well-healed surgical graft scar. 

Using the rating criteria in effect as of August 30, 2002, 
although the veteran's scar had underlying soft tissue 
damage, it was not shown to exceed an area of 6 square inches 
or 39 square centimeters.  38 C.F.R. § 4.118, DC 7802 (2006).  
Further, the scar was not unstable, was not painful on 
examination, and was not shown to have any limitation of 
function of the left thigh.  38 C.F.R. § 4.118, DCs 7803, 
7804, 7805 (2006).  Moreover, the scar was not 144 square 
inches or greater to meet the criteria for a compensable 
rating as allowed under 38 C.F.R. § 4.118, DC 7802 (2006). 

Using the rating criteria in effect prior to August 30, 2002, 
the veteran's service-connected scar was not shown to be 
poorly nourished, with repeated ulceration, or tender or 
painful on examination.  38 C.F.R. § 4.118, DCs 7803, 7804 
(effective prior to August 30, 2002).  In addition, there was 
no limitation of function of the left thigh.  38 C.F.R. § 
4.118, DC 7805 (effective prior to August 30, 2002).

Therefore, the Board finds that a compensable rating for his 
post-operative donor site scar, left thigh, using all rating 
criteria in effect during the pendency of the veteran's 
appeal is not warranted.

C.  Residuals of Gunshot Wound to the
Right Lower Pelvic Region with Retained Foreign Body

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A slight disability of muscles anticipates the following.  
(i) Type of injury.  Simple wound of muscle without 
debridement or infection.  (ii) History and complaint.  
Service department record of superficial wound with brief 
treatment and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section.  (iii) Objective 
findings.  Minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

A moderate disability of the muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  Service department 
record or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
by paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
(iii)  Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe disability of muscles anticipates the following:  
(i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  

A 50 percent evaluation may be assigned for residuals of 
injuries to Muscle Group XIX that are severe.  A 30 percent 
evaluation may be assigned for residuals of injuries to 
Muscle Group XIX that are moderately severe.  When moderate, 
a 10 percent evaluation may be assigned.  Function:  Support 
and compression of abdominal wall and lower thorax; flexion 
and lateral motions of spine; synergists in strong downward 
movements of arm (1).  Muscles of the abdominal wall:  (1) 
Rectus abdominis; (2) external oblique; (3) internal oblique; 
(4) transversalis; (5) quadratus lumborum.  38 C.F.R. § 4.73, 
Diagnostic Code 5319 (2006).

After consideration of the above-noted rating criteria, the 
Board finds that an initial rating in excess of 10 percent 
for the veteran's residuals of a gunshot wound to the right 
lower pelvic region with retained foreign body is not 
warranted.

The veteran's service medical records which include the 
history of the gunshot wound are noted above.  Post service, 
private medical records from the Department of Health and 
Human Services, dated from November 2000 to October 2002 show 
treatment for the veteran's muscle injury.  A November 2000 
record shows that the veteran had chronic pain at the site of 
his stitches.  He was noted to have intermittent mild to 
moderate low back pain for one year.  A surgical scar with 
nodular mars was noted on his abdomen.  An October 2001 
record shows that the veteran had chronic pain in the 
lumbosacral spine, more on the right.  It was noted that the 
bullet was said to have lodged close to the veteran's spine.  
Prolonged standing aggravated the pain as well as bending.

In August 2002, the veteran underwent a VA examination.  
There was an 18 centimeter scar in the midline of the abdomen 
that extended from the umbilicus inferiorly.  The scar had a 
keloid at the bottom one-third of the scar.  The veteran had 
full range of motion of the lumbar spine.  There was some 
tenderness over the right sacroiliac joint.  The veteran felt 
that this might be from the retained bullet fragment.  There 
were no X-rays available.

An April 2004 VA treatment record shows that the veteran's 
abdomen was soft, nontender, positive bowel sounds, no 
hepatosplenomegally, and a vertical surgical scar from pubic 
symphysis to just above the umbilicus.

In June 2005, the veteran underwent a VA examination.  It was 
noted that the rectus abdominus muscles (Group XIX) were 
involved with the original injury.  The type of missile was a 
bullet.  The wound was not noted to be a through-and-through 
injury and the wound was not initially infected before 
healing.  There was no associated bone, nerve, vascular or 
tendon injuries and no flare-ups of muscle injury residuals.  
The veteran's reported symptoms were pain, increased 
fatigability, and weakness.  Physical examination revealed 
loss of deep fascia or muscle substance, including atrophy.  
There was also intermuscular scarring.  Muscle function was 
normal in terms of comfort, endurance, and strength 
sufficient to perform activities of daily living.  There were 
no residuals of nerve damage and no residuals of bone damage.  
The motion of joints was not limited.  There was noted to be 
tissue loss, but no muscle herniation.  Muscle strength was 
four.  The examiner opined that the veteran's rectus 
abdominus muscles were damaged from the gunshot wound and 
subsequent surgical repair as evidenced by decreased 
strength.  Further, there was immobility of muscle movement 
with palpation during activity as evidenced by scar 
examination, which displayed induration and immobilization of 
abdominal scar, which in itself can be damaging to muscles.

A June 2005 scar examination also reveals that the veteran 
had an 18 cm "S" shaped scar on his abdomen.  The maximum 
width was 0.3 centimeters.  The veteran reported pain, but 
there was no tenderness on palpation during physical 
examination.  There was inflammation of the scar, but no 
elevation of the scar.  There was also no edema and no skin 
ulceration or breakdown over the scar.  There was keloid 
formation and depression of the scar, and adherence to 
underlying tissue.  The texture of the scar was normal.  The 
scar had induration or inflexibility.  The color of the scar 
was normal.  There was no underlying tissue loss and the scar 
did not result in limitation of motion or loss of function.

In March 2006, the veteran testified during a Board hearing.  
He stated that sometimes his gunshot wound would flare-up, 
which would cause limited bending and limited stretching.  He 
stated that he had an aching in the lower back at times and 
with lifting and bending.  He also stated that the scar on 
his abdomen was somewhat tender and affected motion in that 
area.  In addition, his scar would become inflamed.

In October 2006, the veteran underwent a VA examination.  
Examination revealed no peripheral vascular disease or large 
arterial aneurysm as a result of the veteran's gunshot wound.  
The veteran's current reported symptom was pain.  He denied 
any decreased coordination, increased fatigability, weakness, 
or uncertainty of movement.  Physical examination revealed 
muscle strength to be normal.  There was no intermuscular 
scarring noted, no residuals of nerve damage, no residuals of 
tendon damage, and no residuals of bone damage.  There was no 
finding of muscle herniation, no loss of deep fascia or 
muscle substance, and motion of any joint was not limited by 
the muscle injury.  Muscle function was normal in terms of 
comfort, endurance, and strength sufficient to perform 
activities of daily living.

During the examination, two scars were noted on the veteran's 
abdomen.  The first was a scar that resulted from the actual 
bullet wound.  It was noted to be on the right lower quadrant 
of the abdomen and was one centimeter wide and one centimeter 
long.  There was no tenderness on palpation, no adherence to 
underlying tissue, no limitation of motion or loss of 
function, and no skin ulceration or breakdown over the scar.  
There was underlying soft tissue damage.

The other scar was located on the center abdominal wall and 
was a result of the initial gunshot wound abdominal surgery.  
The scar was one centimeter wide and 14 centimeters long.  
There was no tenderness on palpation, no adherence to 
underlying tissue, no limitation of motion or loss of 
function, and no skin ulceration or breakdown over the scar.  
There was underlying soft tissue damage.

After review of the above-noted findings, the Board finds 
that a rating in excess of 10 percent is not warranted, as 
the veteran's residuals of a gunshot wound to the right lower 
pelvic region with retained foreign body does not meet the 
criteria for a moderately-severe muscle injury.  38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5319 (2006).  In this regard, 
the Board notes that the veteran's initial injury involved a 
gunshot wound by a small caliber low velocity missile and was 
not a small high velocity missile or large low-velocity 
missile.  There was no prolonged infection noted and no 
hospitalization for a prolonged period for treatment of the 
wound, as the veteran was hospitalized for only one week 
after the original injury.  The June 2005 VA examiner did 
find there to be muscle scarring; however, the October 2006 
VA examiner found no muscle scarring, which was the most 
recent examination.  During the June 2005 VA examination, the 
veteran's complaints of cardinal symptoms included increased 
fatigability and weakness, but he was not shown to have 
consistent complaints of impairment of coordination or 
uncertainty of movement.  In addition, during the October 
2006 VA examination, he did not complain of fatigue or 
weakness, but only complained of pain.  Therefore, his 
cardinal symptoms are not shown to be of a consistent nature.  
Regarding loss of deep fascia, or muscle substance, the 
veteran was shown to have loss of deep fascia or muscle 
substance during the June 2005 VA examination.  However, the 
October 2006 VA examiner found there to be no loss of deep 
fascia or muscle substance, which is the more recent 
examination.  Further, strength testing was only found to be 
a little less than normal, being four out of five, and the 
veteran is shown to have normal muscle function and adequate 
strength to perform his activities of daily living.

Based on these findings the Board finds that the veteran's 
current residuals of a gunshot wound disability more 
approximate the criteria for a moderate disability and do not 
warrant a rating in excess of 10 percent.  38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5319 (2006).

In his February 2007 informal hearing presentation, the 
veteran's representative argued that the veteran should be 
granted a separate evaluation for his abdominal scars.  
However, the Board finds that the veteran's abdominal scars, 
to include the scar resulting from the original gunshot wound 
and the scar as a result of the subsequent surgery, would not 
be entitled to a compensable rating.  As such, the scars were 
not shown to be poorly nourished or with repeated ulceration, 
tender or painful on objective demonstration, exceeding 6 
square inches (39 sq. cm.), unstable, or limiting the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (effective prior to August 30, 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2006).  Therefore, a separate rating for the veteran's 
abdominal scars as a result of his gunshot wound and 
subsequent surgery is not for application.

D.  All Disabilities

For all the foregoing reasons, the claims for an initial 
rating in excess of 10 percent for Baker's cyst of the right 
knee; an initial compensable rating for post-operative donor 
site scar, left thigh; and an initial rating in excess of 10 
percent for residuals of a gunshot wound to the right lower 
pelvic region with retained foreign body must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for Baker's cyst of 
the right knee is denied.

An initial compensable rating for post-operative donor site 
scar, left thigh is denied.

An initial rating in excess of 10 percent for residuals of a 
gunshot wound to the right lower pelvic region with retained 
foreign body is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


